COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                    ORDER ON MOTION

Appellate case name:        In re AJ Drilling and Austin Charlton, Relators

Appellate case number:      01-19-00086-CV

Trial court case number:    2017-23101

Trial court:                125th District Court of Harris County

       On February 4, 2019, relators, AJ Drilling and Austin Charlton, filed a petition for
writ of mandamus seeking to vacate the respondent trial judge’s January 18, 2019 “Order
Granting Plaintiff’s Second Motion to Enforce Jury Waiver Against Defendant Austin W.
Charlton,” and to compel the respondent to place the underlying proceeding on the jury
docket. No motion for temporary relief was filed with the petition. This Court’s February
12, 2019 Order requested a response to the petition within twenty days of that Order.

        On February 28, 2019, relators filed this “Motion []for Temporary Relief to Stay
Bench Trial in Trial Court” seeking to stay the underlying proceeding, pending disposition
of this petition, because the respondent’s February 26, 2019 order denied relators’ motion
to continue the bench trial. Relator’s motion for temporary relief contains the required
certificate of compliance. See TEX. R. APP. P. 52.10(a).

       Accordingly, the Court grants the relators’ motion for temporary relief and
ORDERS that the underlying trial court proceeding is stayed. See TEX. R. APP. P.
52.10(b). This stay is effective until the petition is finally decided or this Court otherwise
orders the stay lifted. See TEX. R. APP. P. 52.10(b). Any party may file a motion for
reconsideration. See TEX. R. APP. P. 52.10(c).

      It is so ORDERED.
Judge’s signature: ____/s/ Justice Laura C. Higley___
                   x Acting individually       Acting for the Court
Date: __March 1, 2019____